Case 2:18-mj-O4468 Document 1 Filed in TXSD on 10/11/18 Page 1 of 4

- United States owns
Southem Dls¢
HLErlBt of Texas
UCT 11 2013
A091 (Rev. 8/01) Criminal Complaint
UN|TED STATES D|STR|CT COURT David J. Bradiey. Clert< orcoun
SOUTHERN DISTRICT OF TB(AS
UN|TED STATES OF AMER|CA
V. CR|M|NAL COMPLA|NT

Anuar Barchir Azzam

Case Numbe“ a `. le-) L\LW>\Z

|, the undersigned complainant state that the following is true and correct to the best of my

 

knowledge and belief. On or about October10. 2018 in Brooks County, in the
roare)
Southem District of Texas defendant, Anuar Barchir Azzam

did knowingly or in a reckless disregard of the fact that an alien had come to, entered, or remained in the United States in
violation of |aw, transport, or move or attempt to transport or move such alien within the United States by means of
transportation or otherwise, in furtherance of such violation of law

 

 

 

 

in violation of Tit|e 8 United States Code, Section(s) 1324
l further state that | am a(n) Border Patrol Agent and that this complaint is based on the
. official Title
following facts:
See Attached Aft'rdavit of U.S. Border Patro| Agent Juan Rojas
Continued on the attached sheet and made a part of this complaint l:] Yes l::| No
6/"‘¢¢£- 621 /Zf;:£
/ Signature of Complainapt/
Submitted by reliable electronic means, sworn to, signature Juan Rojas
attested telephonically per Fed.R.Crim.P.4.1, and probable cause Printed Name of complainant

  
      
    
 

found on the:

» » us Chrlstl //

v Signature of Judicia| Oftioer

October 11, 2018 at
Date

B. Janice E|Iington U.S. Magistrate Judgg
Name and Title of Judicia| Oftioer

  

 

 

 

 

 

 

Case 2:18-mj-O4468 Document 1 Filed in TXSD on 10/11/18 Page 2 of 4

AFFIDAVIT

The information contained in this report/affidavit is based upon my personal participation in the
investigation, which included, but is not limited to information relayed to me by other agents and
officers participating in the investigation

FACTS/PROBABLE CAUSE:

On October 10, 2018, a Chevy Malibu entered the primary inspection lane at the U.S. Border
Patrol Checkpoint, located near Falfurrias, Texas. The primary agent was about to conduct an
immigration inspection upon the driver, later identified as Anuar Barchir Azzam, when he notice
the K9 handler’s Service canine alerting to the vehicle. T he K9 handler signaled the primary
agent to hold the vehicle in primary. While the K9 handler was conducting his search, the agent
questioned the driver to his citizenship and when he responded the agent noticed Azzam came
very nervous. The K9 handler informed the agent that his canine was alerting to the back of
Azzam's vehicle. Azzam was asked for consent to open the trunk of his vehicle. Azzam
nervously said "Yes sir" and slowly began to press the trunk release button. Once the trunk of
the vehicle was opened two concealed humans where laying in the trunk of the vehicle. The
individuals were immediately interviewed by the K9 handler and determined to be illegal aliens.
The individuals were later identified as Nestor Lopez-Lopez and Olman Fernando Cruz-Benitez.

MIRANDA WARNINGS:
Principal: Anuar Barchir Azzam

Anuar Barchir Azzam was read his Miranda Rights and Warnings in his preferred language of
English, as per Service Form CBP I-214. Azzam signed the form stating that he read and
understood his rights but Was not willing to make a statement without a lawyer present

Anuar Barchir Azzam was the driver in an administrative alien smuggling case dated July 12,
2013.

Anuar Barchir Azzam was a co-principal designated as the caretaker of the stash house in an
administrative alien smuggling case dated April 14, 2014.

MIRANDA WARNINGS:
Material Witness: Olman Fernando Cruz-Benitez

Olman Fernando Cruz-Benitez was read his Miranda Rights and Warnings in his preferred
language of Spanish, as per Service Form CBP l-214. Cruz signed the form stating that he read
and understood his rights and was willing to make a statement without a lawyer present

VIDEO STATEMENT SUMMARY:
Material Witness: Olman Fernando Cruz-Benitez

Olman Fernando Cruz-Benitez stated that he illegally crossed the Rio Grande River
approximately 19 days ago. Cruz stated that he stayed at a stash house until on today's date,
10/10/2018, a male subject showed up to the house and told them they would be leaving. Cruz

 

 

 

 

Case 2:18-mj-O4468 Document 1 Filed in TXSD on 10/11/18 Page 3 of 4

stated that the unknown male subject instructed them to get into the trunk of the vehicle and he
closed the trunk on them. Cruz stated they traveled for about 10-15 minutes and then he felt the
car come to a stop.

Cruz stated they were there for approximately 10-15 minutes Cruz heard one of the doors open
and close and heard voices. Cruz stated that he heard noise like a tire shop. Cruz stated that
once the car began to move again, it did not stop again until reaching the checkpoint Cruz stated
he was charged $3,000.00 USD to get to Houston, Texas.

Cruz was able to positively identify the driver in a photo lineup as being present while they were
getting inside of the trunk.

MIRANDA WARNINGS:
Material Witness: Nestor Lopez-Lopez

Nestor Lopez-Lopez was read his Miranda Rights and Warnings in his preferred language of
Spanish, as per Service Forrn CBP I-214. Lopez signed the form stating that he read and
understood his rights and was willing to make a statement without a lawyer present

VIDEO STATEMENT SUMMARY:
Material Witness: Nestor Lopez-Lopez

Nestor Lopez-Lopez stated that he crossed illegally near Hidalgo and taken to a stash houses.
Lopez stated that on October 10, 2018 the caretaker told them to get ready because they were
going to get transported to San Antonio. Lopez stated that a different caretaker told them to go
outside and get in the trunk of a white Chevrolet Malibu and that they were going to be smuggled
through the checkpoint Lopez stated that he also instructed them once they felt speed bumps, it
meant that they were almost at the checkpoint and told them not to move nor make noise. Lopez
stated that he also told them that the checkpoint was 45-60 minutes away.

Lopez stated that after he closed the trunk, the car took off immediately. Lopez stated that they
traveled for 20 minutes and he felt the car stop. Lopez stated that he thinks that they were at a
tire shop because he could hear an air compressor and he heard someone was putting air in one
of the tires. Lopez stated that he could hear a man speaking in English with another man. Lopez
stated that they were there for approximately 15 minutes while they were there, a man opened the
trunk slightly and tossed two Gatorades and told them "one for each one." Lopez stated that he
understands English because he has lived in the United States in the past and could understand

what they were saying.

Lopez stated that after the 15 minutes past, he felt the car start to move again. Lopez stated that
they traveled for approximately 40 minutes and did not make any other stops until they arrived at
the checkpoint

 

Case 2:18-mj-O4468 Document 1 Filed in TXSD on 10/11/18 Page 4 of 4

DISPOSITION:

The facts of this case were presented to Assistant United States Attorney Julie Hampton who
accepted prosecution on Anuar Barchir Azzam for violating Title 8 USC 1324, alien smuggling
Olman Fernando Cruz-Benitez and Nestor Lopez-Lopez are being held as a material Witnesses in

this case.
<

-, 4
M/M /QMM

//VJuan Rojas /
Border Patrol Agent

Submitted by reliable electronic means, sworn to,

 

